UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1718



JOYCE GODBEY,

                                              Plaintiff - Appellant,

          versus


STANLEY FURNITURE COMPANY, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-99-28-2)


Submitted:   April 20, 2000             Decided:   September 15, 2000


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randal Seago, MELROSE, SEAGO & LAY, P.A., Sylva, North Carolina,
for Appellant. Brian Marc Freedman, Linda B. Rogers, HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, L.L.C., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce Godbey appeals the district court’s order dismissing

this action alleging intentional infliction of emotional distress,

conversion and mishandling of a body part.                We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.      See   Godbey   v.    Stanley      Furniture   Co.,   No.   CA-99-28-2

(W.D.N.C. Apr. 26, 1999).*         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the       court   and    argument   would   not    aid   the

decisional process.




                                                                         AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 23, 1999, the district court’s records show that it was
entered on the docket sheet on April 26, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                         2